Case:17-03283-LTS Doc#:8899 Filed:10/18/19 Entered:10/18/19 17:52:12                                      Desc: Main
                           Document Page 1 of 18


                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO

 ---------------------------------------------------------------------- X
 In re:                                                                 :
                                                                        :
 THE FINANCIAL OVERSIGHT AND                                            :   PROMESA
 MANAGEMENT BOARD FOR PUERTO RICO,                                      :   Title III
                                                                        :
                   as representative of                                 :   Case No. 17-BK-3283 (LTS)
                                                                        :
 THE COMMONWEALTH OF PUERTO RICO et al.,                                :   (Jointly Administered)
                                                                        :
                   Debtors.1                                            :
 ---------------------------------------------------------------------- X
 In re:                                                                 :
                                                                        :
 THE FINANCIAL OVERSIGHT AND                                            :   PROMESA
 MANAGEMENT BOARD FOR PUERTO RICO,                                      :   Title III
                                                                        :
                   as representative of                                 :   Case No. 17-BK-3566 (LTS)
                                                                        :
 THE EMPLOYEES RETIREMENT SYSTEM OF THE :
 GOVERNMENT OF THE COMMONWEALTH OF                                      :
 PUERTO RICO,                                                           :
                                                                        :
                   Debtor.                                              :
 ---------------------------------------------------------------------- X




 1
     The Debtors in these Title III cases, along with each Debtor’s respective Title III case number and the last four
     (4) digits of each Debtor’s federal tax identification number, as applicable, are the (i) Commonwealth of Puerto
     Rico (the “Commonwealth”) (Bankruptcy Case No. 17-BK-3283-LTS) (Last Four Digits of Federal Tax ID:
     3481); (ii) Puerto Rico Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17-BK-3284-
     LTS) (Last Four Digits of Federal Tax ID: 8474); (iii) Puerto Rico Highways and Transportation Authority
     (“HTA”) (Bankruptcy Case No. 17-BK-3567-LTS) (Last Four Digits of Federal Tax ID: 3808); (iv) Employees
     Retirement System of the Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No.
     17-BK-3566-LTS) (Last Four Digits of Federal Tax ID: 9686); (v) Puerto Rico Electric Power Authority
     (“PREPA”) (Bankruptcy Case No. 17- BK-4780-LTS) (Last Four Digits of Federal Tax ID: 3747); and (vi)
     Puerto Rico Public Buildings Authority (“PBA”) (Bankruptcy Case No. 19-BK-5233-LTS) (Last Four Digits of
     Federal Tax ID: 3801) (Title III case numbers are listed as Bankruptcy Case numbers due to software
     limitations).



                                                          1
Case:17-03283-LTS Doc#:8899 Filed:10/18/19 Entered:10/18/19 17:52:12                                    Desc: Main
                           Document Page 2 of 18


            URGENT JOINT MOTION TO MODIFY ORDER REGARDING
              STAY AND MANDATORY MEDIATION WITH RESPECT
       TO CERTAIN ISSUES RAISED IN CERTAIN CONTESTED MATTERS AND
          ADVERSARY PROCEEDINGS RELATED TO THE BONDS ISSUED
              BY THE EMPLOYEES RETIREMENT SYSTEM OF THE
           GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO

 To the Honorable United States District Court Judge Laura Taylor Swain:

         The Official Committee of Unsecured Creditors (the “Creditors’ Committee”),2 the

 Official Committee of Retired Employees of the Commonwealth of Puerto Rico (the “Retiree

 Committee” and, together with the Creditors’ Committee, the “Committees”), the Financial

 Oversight and Management Board for Puerto Rico (the “FOMB”), the Special Claims Committee

 of the Financial Oversight and Management Board for Puerto Rico (the “SCC”), the Puerto Rico

 Fiscal Agency and Financial Advisory Authority (“AAFAF” and, together with the FOMB and the

 SCC, the “Government Parties”), certain groups of ERS bondholders represented by Jones Day

 and White & Case LLP (the “ERS Bondholder Groups”), and The Bank of New York Mellon, as

 Fiscal Agent for the ERS bonds (the “Fiscal Agent” and, together with the ERS Bondholder

 Groups, the Committees, and the Government Parties, the “Parties”) hereby file this Urgent Joint

 Motion to Modify Order Regarding Stay and Mandatory Mediation with Respect to Certain Issues

 Raised in Certain Contested Matters and Adversary Proceedings Related to the Bonds Issued by

 the Employees Retirement System of the Government of the Commonwealth of Puerto Rico (the

 “Motion”). In support of this Motion, the Parties respectfully state as follows:




 2
     The Committee is the official committee of unsecured creditors for all Title III Debtors, other than PBA and
     COFINA.



                                                          2
Case:17-03283-LTS Doc#:8899 Filed:10/18/19 Entered:10/18/19 17:52:12                                      Desc: Main
                           Document Page 3 of 18


                                                BACKGROUND

         1.       On July 24, 2019, the Court entered the Order Regarding Stay Period and

 Mandatory Mediation [Docket No. 8244] (the “Stay Order”) staying certain adversary proceedings

 and contested matters and ordering mandatory mediation.

         2.       Since that date, the Parties have participated in discussions facilitated by the

 Mediation Team regarding the scheduling of certain ERS matters.

         3.       On October 7, 2019, the Court entered its order [Docket No. 8818] approving initial

 objection procedures (the “Initial Objection Procedures”)3 with respect to the following matters

 (collectively, the “Claim Objections”):

         (a)      the objections filed by (i) the Creditors’ Committee, each dated March 12, 2019
                  [Docket Nos. 5580 and 5586] (the “Creditors’ Committee’s Objections”) and (ii)
                  the Retiree Committee, dated April 23, 2019 [Docket No. 6482] (the “Retiree
                  Committee’s Objection” and, together with the Creditors’ Committee’s
                  Objections, the “Committees’ Objections”) to claims filed by certain holders of
                  bonds (“ERS Bonds”) issued by the Employees Retirement System of the
                  Government of the Commonwealth of Puerto Rico (“ERS”);

         (b)      the objection filed by the FOMB, dated May 22, 2019 [Docket No. 7075] (the
                  “FOMB Objection”);

         (c)      any Additional Claim Objections; and

         (d)      count one of each complaint (the “Count One Allegations”) filed in the adversary
                  proceedings commenced by the SCC and the Creditors’ Committee [Adv. Nos.
                  19-355, 19-356, 19-357, 19-358, 19-359, 19-360, and 19-361] (the “ERS
                  Clawback Litigation”).

         4.       The Initial Objection Procedures provide, among other things, that parties in

 interest, including ERS bondholders (with the exception of certain Deemed Participants), that wish

 to participate in the litigation of the Claim Objections must filed a Notice of Participation by




 3
     Capitalized terms used but not defined in this Motion have the meanings set forth in the Initial Objection
     Procedures.



                                                          3
Case:17-03283-LTS Doc#:8899 Filed:10/18/19 Entered:10/18/19 17:52:12                                   Desc: Main
                           Document Page 4 of 18


 November 18, 2019. The Initial Objection Procedures did not set forth a schedule for discovery

 or briefing of the matters raised in the Claim Objections.

                                           RELIEF REQUESTED

         5.       By this Motion, the Parties jointly request that the Court modify the Stay Order to

 allow for resolution of the following issues: (i) the ultra vires challenge to the enforceability of the

 ERS Bonds (“Ultra Vires Issue”) raised in the Committees’ Objections and the Count One

 Allegations of the ERS Clawback Litigation;4 and (ii) issues regarding the scope of the ERS

 Bondholders’ liens (the “Lien Scope Issues”) raised in Adversary Proceeding Case Nos. 19-366

 and 19-367 (the “ERS Lien Litigation”), Parts III, IV, V, and ¶¶ 94-97 of Part VI of the Retiree

 Committee’s Objection, and Part I.A.i (i.e., ¶¶ 63-67) of the FOMB Objection. The remainder of

 the Retiree Committee’s Objection and the FOMB Objection shall remain stayed until the United

 States Court of Appeals for the First Circuit enters a decision in Case Nos. 19-1699 and 19-1700

 (consolidated for briefing and argument). Upon entry of the First Circuit’s decision, the Parties

 shall meet and confer to discuss the schedule for discovery and briefing for the remainder of the

 Retiree Committee’s Objection, the FOMB Objection, and any Additional Claim Objections of the

 Creditors’ Committee with respect to such remaining issues.




 4
     The Parties jointly request that the stay imposed by the Stay Order be lifted for the Count One Allegations of
     the ERS Clawback Litigation (Adversary Proceeding Nos. 19-355, 19-356, 19-357, 19-358, 19-359, and 19-
     361) as to the ERS Bondholder Groups that file appearances and answer the complaint(s) in accordance with the
     schedule in ¶ 6. For the avoidance of doubt, the stay imposed by the Stay Order will remain in effect with
     respect to all defendants other than the ERS Bondholder Groups. To the extent any of these defendants in the
     ERS Clawback Litigation wishes to become a Participant with respect to the Ultra Vires Issue, such defendant
     must file a Notice of Appearance in accordance with the Initial Objection Procedures. Such Notice of
     Appearance may identify the defendant via pseudonym, in accordance with the Order Clarifying Effect of Prior
     Orders and Establishing Notice and Objection Process Regarding Disclosure of Confidential Information
     [Docket No. 8797] (the “Notice Order”). If any party or its counsel is unsure of the pseudonym allocated to the
     party in the ERS Clawback Litigation, they are encouraged to contact counsel to the SCC. See Notice Order,
     paras. 3-4.



                                                         4
Case:17-03283-LTS Doc#:8899 Filed:10/18/19 Entered:10/18/19 17:52:12                                    Desc: Main
                           Document Page 5 of 18


         6.       The Parties have agreed to the following schedule for discovery and briefing for the

 Ultra Vires Issue and the Lien Scope Issues:5

        Deadline for the defendants in the ERS Lien Litigation to answer                         10/25/2019
        the complaints and file counterclaims
        Deadline for responses to Ultra Vires Issue raised in the                                10/25/2019
        Committees’ Objections
        Deadline for the ERS Bondholder Groups to answer the complaints                          10/25/2019
        and file counterclaims for the Count One Allegations of the ERS
        Clawback Litigation
        Deadline for the plaintiffs to answer the counterclaims (if any) filed                   11/1/2019
        in the ERS Lien Litigation and the ERS Clawback Litigation
        Rule 26 Disclosures                                                                       11/1/2019
        Fact discovery commences                                                                  11/1/2019
        Deadline for serving written discovery                                                    11/1/2019
        Responses to document requests                                                           11/22/2019
        Responses to interrogatories / RFAs                                                       12/3/2019
        Deadline for any motions to compel                                                         1/3/2020
        Deadline for completion of fact discovery                                                  2/3/2020
        Disclosure of experts (if any) and a summary of the subjects about                         2/3/2020
        which they will offer opinions
        Service of expert reports (if any)                                                       2/17/2020
        Disclosure of rebuttal experts and service of rebuttal expert reports                     3/2/2020
        (if any)
        Deadline for completion of expert depositions (if any)                                   3/16/2020
        Deadline for filing motions for summary judgment and declarations                         4/6/2020
        in support
        Deadline for Participants to file joinders in the motions for summary                    4/13/2020
        judgment on the Ultra Vires Issues
        Deadline for filing oppositions to summary judgment briefs and                            5/6/2020
        declarations in support
        Deadline for Participants to file joinders in oppositions to the                         5/13/2020
        summary judgment briefs on the Ultra Vires Issues
        Deadline for filing reply briefs in support of motion for summary                        5/20/2020
        judgment and declarations in support




 5
     If the Court does not enter an order unstaying the relevant contested matters and adversary proceedings by
     October 25, 2019, the Parties agree that the answers, counterclaims, and responses contemplated by this
     schedule will be filed upon entry of the Court’s order. The Parties will nonetheless serve copies of those
     pleadings to opposing counsel pursuant to the schedule.



                                                          5
Case:17-03283-LTS Doc#:8899 Filed:10/18/19 Entered:10/18/19 17:52:12                                      Desc: Main
                           Document Page 6 of 18


         7.       A copy of the order granting this Motion will be (a) served on all defendants in the

 ERS Lien Litigation and the ERS Clawback Litigation, (b) served on all Participants, and (c)

 posted on the ERS Objection Website.

         8.       All parties reserve all rights with respect to scheduling regarding the Title III Joint

 Plan of Adjustment of the Commonwealth of Puerto Rico, et al. [Docket No. 8765], or any

 subsequent plan filed by the FOMB, and any disclosure statement(s) with respect to same. 6 All

 parties further reserve their rights to seek to modify the agreed schedule for resolution of the Ultra

 Vires Issue and Lien Scope Issues upon an appropriate showing.7

         9.       The Government Parties and the Committees believe that the appointment of a

 limited scope committee to address issues unique to individual ERS bondholders is not necessary

 at this time, and reserve all rights to oppose the appointment of such a committee and/or to object

 to the scope of such a committee. The ERS Bondholder Groups and the Fiscal Agent take no

 position on whether the appointment of such a committee is necessary, but believe that if such a

 committee is appointed, it should be an official committee with fiduciary obligations owing to all

 ERS Bondholders. 11 U.S.C. § 1102; 48 U.S.C. § 2161. The Parties agree to revisit this issue

 with the Mediation Team after the earlier of (i) the First Circuit Court of Appeals ruling on the

 pending appeals concerning section 552 of the Bankruptcy Code (Case Nos. 19-1699 and 19-

 1700), or (ii) the ERS Bondholder Groups publicly indicating their support for a plan of adjustment

 filed by the Oversight Board.



 6
     Without limiting the foregoing, the ERS Bondholder Groups and the Fiscal Agent specifically reserve their
     right, if any, to oppose any schedule proposed by the FOMB or any other party that would not permit
     completion of appeals of any decision related to the Ultra Vires Issue and the Lien Scope Issues prior to the
     occurrence of the effective date of such plan or plans of adjustment.
 7
     Without limiting the foregoing, the ERS Bondholder Groups and the Fiscal Agent reserve their right, if any, to
     seek to expedite the agreed schedule for resolution of the Ultra Vires Issue and Lien Scope Issues in light of any
     schedule entered with respect to the ERS or Commonwealth plan process.



                                                           6
Case:17-03283-LTS Doc#:8899 Filed:10/18/19 Entered:10/18/19 17:52:12                         Desc: Main
                           Document Page 7 of 18


         10.     Pursuant to Paragraph I.H of the Case Management Procedures, the Parties hereby

 certify that they have carefully examined the matter and concluded that there is a true need for this

 Urgent Supplement; have not created the urgency through any lack of due diligence; have made a

 bona fide effort to resolve the matter without a hearing; and have made reasonable, good-faith

 communications in an effort to resolve or narrow the issues that are being brought to the Court.

                              REQUEST FOR EXPEDITED RELIEF

         11.     The Parties request that the Court grant the Motion within the next 7 days without

 holding a hearing.     The Parties believe this expedited timeframe is appropriate given the

 widespread consensus in support of the Motion and the importance of resolving the Claim

 Objections on a timely basis, and is consistent with the litigation schedule proposed herein, under

 which the first deadlines occur on October 25, 2019.

                                               NOTICE

         12.     Notice of this Motion has been provided to the following entities, or their counsel,

 if known: (i) the U.S. Trustee; (ii) the Office of the United States Attorney for the District of Puerto

 Rico; (iii) the Financial Oversight and Management Board for Puerto Rico, (iv) the Puerto Rico

 Fiscal Agency and Financial Advisory Authority; (v) the Official Committee of Retired Employees

 of the Commonwealth of Puerto Rico; (vi) the insurers of the bonds issued or guaranteed by the

 Debtors; (vii) counsel to certain ad hoc groups of holders of bonds issued or guaranteed by the

 Debtors; (viii) holders of ERS bonds who are parties to any group that has filed a statement under

 Bankruptcy Rule 2019; (ix) The Bank of New York Mellon, as Fiscal Agent for the ERS Bonds;

 (x) all parties that have filed a notice of appearance in the above-captioned Title III cases; (xi) all

 defendants in the ERS Clawback Litigation and the ERS Lien Litigation; and (xii) all Participants.




                                                    7
Case:17-03283-LTS Doc#:8899 Filed:10/18/19 Entered:10/18/19 17:52:12                 Desc: Main
                           Document Page 8 of 18


                                    NO PRIOR REQUEST

        13.     No previous request for the relief requested herein has been made to this or any

 other court.

                           [Remainder of page intentionally left blank.]




                                                8
Case:17-03283-LTS Doc#:8899 Filed:10/18/19 Entered:10/18/19 17:52:12                       Desc: Main
                           Document Page 9 of 18


        WHEREFORE, the Parties respectfully requests that the Court enter the proposed order,

 substantially in the form attached hereto as Exhibit A, and grant the Parties such other relief as is

 just and proper.

  Dated: October 18, 2019

                                           By: /s/ Luc A. Despins

                                           PAUL HASTINGS LLP
                                           Luc. A. Despins, Esq. (Pro Hac Vice)
                                           James R. Bliss, Esq. (Pro Hac Vice)
                                           James B. Worthington, Esq. (Pro Hac Vice)
                                           G. Alexander Bongartz, Esq. (Pro Hac Vice)
                                           200 Park Avenue
                                           New York, New York 10166
                                           Telephone: (212) 318-6000
                                           lucdespins@paulhastings.com
                                           jamesbliss@paulhastings.com
                                           jamesworthington@paulhastings.com
                                           alexbongartz@paulhastings.com

                                           Counsel to the Official Committee of Unsecured
                                           Creditors

                                           By:    /s/ Juan J. Casillas Ayala

                                           CASILLAS, SANTIAGO & TORRES LLC
                                           Juan J. Casillas Ayala, Esq. (USDC - PR 218312)
                                           Israel Fernández Rodríguez, Esq. (USDC - PR 225004)
                                           Juan C. Nieves González, Esq. (USDC - PR 231707)
                                           Cristina B. Fernández Niggemann, Esq. (USDC - PR
                                           306008)
                                           PO Box 195075
                                           San Juan, Puerto Rico 00919-5075
                                           Telephone: (787) 523-3434 Fax: (787) 523-3433
                                           jcasillas@cstlawpr.com
                                           ifernandez@cstlawpr.com
                                           jnieves@cstlawpr.com
                                           crernandez@cstlawpr.com

                                           Local Counsel to the Official Committee of Unsecured
                                           Creditors




                                                  9
Case:17-03283-LTS Doc#:8899 Filed:10/18/19 Entered:10/18/19 17:52:12          Desc: Main
                          Document Page 10 of 18



                                 By:   /s/ Margaret A. Dale

                                 Martin J. Bienenstock
                                 Brian S. Rosen
                                 Jeffrey W. Levitan
                                 Margaret A. Dale
                                 (Pro Hac Vice)
                                 PROSKAUER ROSE LLP
                                 Eleven Times Square
                                 New York, NY 10036
                                 Tel: (212) 969-3000
                                 Fax: (212) 969-2900

                                 Attorneys for the Financial Oversight and Management
                                 Board for Puerto Rico as representative for the Debtors

                                 By:   /s/ Luis F. Del Valle-Emmanuelli

                                 Luis F. del Valle-Emmanuelli USDC-PR No. 209514
                                 P.O. Box 79897
                                 Carolina, PR 00984-9897
                                 Tel: (787) 977-1932
                                 Fax: (787) 722-1932
                                 dvelawoffices@gmail.com

                                 OF COUNSEL FOR
                                 A&S LEGAL STUDIO, PSC
                                 434 Avenida Hostos San Juan, PR 00918
                                 Tel: (787) 751-6764 / 763-0565
                                 Fax: (787) 763-8260

                                 Attorneys for the Financial Oversight and Management
                                 Board for Puerto Rico as representative of the
                                 Employees Retirement System of the Government of the
                                 Commonwealth of Puerto Rico




                                       10
Case:17-03283-LTS Doc#:8899 Filed:10/18/19 Entered:10/18/19 17:52:12         Desc: Main
                          Document Page 11 of 18


                                 By:   /s/ Sunni P. Beville

                                 BROWN RUDNICK LLP
                                 Edward S. Weisfelner, Esq. (Pro Hac Vice)
                                 Seven Times Square
                                 New York, NY 10036
                                 Tel: (212) 209-4800
                                 eweisfelner@brownrudnick.com

                                 Sunni P. Beville, Esq. (Pro Hac Vice)
                                 One Financial Center
                                 Boston, MA 02111
                                 Tel: (617) 856-8200
                                 sbeville@brownrudnick.com

                                 Counsel to the Special Claims Committee

                                 By:   /s/ Alberto Estrella

                                 ESTRELLA, LLC
                                 Alberto Estrella (USDC-PR 209804)
                                 Kenneth C. Suria (USDC-PR 213302)
                                 P. O. Box 9023596
                                 San Juan, Puerto Rico 00902–3596
                                 Tel.: (787) 977-5050
                                 Fax: (787) 977-5090

                                 Local Counsel to the Special Claims Committee




                                       11
Case:17-03283-LTS Doc#:8899 Filed:10/18/19 Entered:10/18/19 17:52:12        Desc: Main
                          Document Page 12 of 18



                                 By: /s/ P. Friedman

                                 O’MELVENY & MYERS LLP
                                 John J. Rapisardi (pro hac vice)
                                 Suzzanne Uhland (pro hac vice)
                                 Peter Friedman (pro hac vice)
                                 7 Times Square
                                 New York, NY 10036
                                 (212) 326-2000

                                 Counsel for the Puerto Rico Fiscal Agency and
                                 Financial Advisory Authority

                                 By: /s/ Luis C. Marini-Biaggi

                                 MARINI PIETRANTONI MUÑIZ LLC
                                 Luis C. Marini-Biaggi
                                 USDC No. 222301
                                 250 Ponce de León Ave., Suite 900
                                 San Juan, Puerto Rico 00918
                                 Tel.: (787) 705-2171
                                 Fax: (787) 936-7494

                                 Counsel for the Puerto Rico Fiscal Agency and
                                 Financial Advisory Authority




                                       12
Case:17-03283-LTS Doc#:8899 Filed:10/18/19 Entered:10/18/19 17:52:12         Desc: Main
                          Document Page 13 of 18



                                 By: /s/ Catherine Steege

                                 JENNER & BLOCK LLP
                                 Robert Gordon (admitted pro hac vice)
                                 Richard Levin (admitted pro hac vice)
                                 919 Third Ave
                                 New York, NY 10022-3908
                                 rgordon@jenner.com
                                 rlevin@jenner.com
                                 212-891-1600 (telephone)
                                 212-891-1699 (facsimile)

                                 Catherine Steege (admitted pro hac vice)
                                 Melissa Root (admitted pro hac vice)
                                 Landon Raiford (admitted pro hac vice)
                                 353 N. Clark Street
                                 Chicago, IL 60654
                                 csteege@jenner.com
                                 mroot@jenner.com
                                 lraiford@jenner.com
                                 312-222-9350 (telephone)
                                 312-239-5199 (facsimile)


                                 By: /s/ A.J. Bennazar-Zequeira

                                 BENNAZAR, GARCÍA & MILIÁN, C.S.P
                                 A.J. Bennazar-Zequeira
                                 Héctor M. Mayol Kauffmann
                                 Francisco del Castillo Orozco
                                 Edificio Union Plaza,
                                 1701 Avenida Ponce de León #416
                                 Hato Rey, San Juan
                                 Puerto Rico 00918
                                 ajb@bennazar.org
                                 hector.mayol@bennazar.com
                                 787-754-9191 (telephone)
                                 787-764-3101 (facsimile)

                                 Counsel for The Official Committee of Retired
                                 Employees of Puerto Rico




                                       13
Case:17-03283-LTS Doc#:8899 Filed:10/18/19 Entered:10/18/19 17:52:12        Desc: Main
                          Document Page 14 of 18



                                 By: /s/ Alfredo Fernández-Martinez
                                 Alfredo Fernández-Martínez
                                 DELGADO & FERNÁNDEZ, LLC
                                 PO Box 11750
                                 Fernández Juncos Station
                                 San Juan, Puerto Rico 00910-1750 Tel. (787) 274-1414
                                 Fax: (787) 764-8241
                                 afernandez@delgadofernandez.com
                                 USDC-PR 210511

                                 By: /s/ Sparkle L. Sooknanan
                                 Bruce Bennett (pro hac vice)
                                 JONES DAY
                                 555 South Flower Street Fiftieth Floor
                                 Los Angeles, California 90071
                                 Tel. (213) 489-3939
                                 Fax: (213) 243-2539
                                 bbennett@jonesday.com

                                 Benjamin Rosenblum (pro hac vice)
                                 JONES DAY
                                 250 Vesey Street
                                 New York, New York 10281
                                 Tel. (212) 326-3939
                                 Fax: (212) 755-7306
                                 brosenblum@jonesday.com

                                 Geoffrey S. Stewart (pro hac vice)
                                 Beth Heifetz (pro hac vice)
                                 Sparkle L. Sooknanan (pro hac vice)
                                 JONES DAY
                                 51 Louisiana Ave. N.W. Washington, DC 20001
                                 Tel. (202) 879-3939
                                 Fax: (202) 626-1700
                                 gstewart@jonesday.com
                                 bheifetz@jonesday.com
                                 ssooknanan@jonesday.com

                                 Counsel for ERS Bondholders Andalusian Global
                                 Designated Activity Company, Crown Managed
                                 Accounts for and on behalf of Crown/PW SP, Glendon
                                 Opportunities Fund, L.P., LMA SPC for and on behalf of
                                 Map 98 Segregated Portfolio, Mason Capital Master
                                 Fund, LP, Oaktree-Forrest Multi-Strategy, LLC (Series
                                 B), Oaktree Opportunities Fund IX, L.P., Oaktree



                                       14
Case:17-03283-LTS Doc#:8899 Filed:10/18/19 Entered:10/18/19 17:52:12        Desc: Main
                          Document Page 15 of 18


                                 Opportunities Fund IX (Parallel), L.P., Oaktree
                                 Opportunities Fund IX (Parallel 2), L.P., Oaktree
                                 Huntington Investment Fund II, L.P., Oaktree
                                 Opportunities Fund X, L.P., Oaktree Opportunities Fund
                                 X (Parallel), L.P., Oaktree Opportunities Fund X
                                 (Parallel 2), L.P., Oaktree Value Opportunities Fund,
                                 L.P., Oceana Master Fund Ltd., Ocher Rose, L.L.C.,
                                 Pentwater Merger Arbitrage Master Fund Ltd, PWCM
                                 Master Fund Ltd., Redwood Master Fund, Ltd., and SV
                                 Credit, L.P.




                                       15
Case:17-03283-LTS Doc#:8899 Filed:10/18/19 Entered:10/18/19 17:52:12          Desc: Main
                          Document Page 16 of 18



                                 By: /s/ Alicia I. Lavergne-Ramírez
                                 José C. Sánchez-Castro USDC-PR 213312
                                 jsanchez@sanpir.com
                                 Alicia I. Lavergne-Ramírez USDC-PR 215112
                                 alavergne@sanpir.com
                                 SÁNCHEZ PIRILLO LLC
                                 270 Muñoz Rivera Avenue, Suite 1110
                                 San Juan, PR 00918
                                 Tel. (787) 522-6776
                                 Fax: (787) 522-6777

                                 By: /s/ Jason N. Zakia
                                 John K. Cunningham (pro hac vice)
                                 Glenn M. Kurtz (pro hac vice)
                                 WHITE & CASE LLP
                                 1221 Avenue of the Americas
                                 New York, NY 10036
                                 Tel. (212) 819-8200
                                 Fax (212) 354-8113
                                  jcunningham@whitecase.com
                                 gkurtz@whitecase.com

                                 Jason N. Zakia (pro hac vice)
                                 Cheryl T. Sloane (pro hac vice)
                                 WHITE & CASE LLP
                                 200 S. Biscayne Blvd., Suite 4900
                                 Miami, FL 33131
                                 Tel. (305) 371-2700
                                 Fax (305) 358-5744
                                 jzakia@whitecase.com
                                 csloane@whitecase.com

                                 Counsel for Puerto Rico AAA Portfolio Bond Fund, Inc.,
                                 Puerto Rico AAA Portfolio Bond Fund II, Inc., Puerto
                                 Rico AAA Portfolio Target Maturity Fund, Inc., Puerto
                                 Rico Fixed Income Fund, Inc., Puerto Rico Fixed
                                 Income Fund II, Inc., Puerto Rico Fixed Income Fund
                                 III, Inc., Puerto Rico Fixed Income Fund IV, Inc., Puerto
                                 Rico Fixed Income Fund V, Inc., Puerto Rico GNMA &
                                 U.S. Government Target Maturity Fund, Inc., Puerto
                                 Rico Investors Bond Fund I, Puerto Rico Investors Tax-
                                 Free Fund, Inc., Puerto Rico Investors Tax-Free Fund,
                                 Inc. II, Puerto Rico Investors Tax-Free Fund III, Inc.,
                                 Puerto Rico Investors Tax-Free Fund IV, Inc., Puerto
                                 Rico Investors Tax-Free Fund V, Inc., Puerto Rico



                                       16
Case:17-03283-LTS Doc#:8899 Filed:10/18/19 Entered:10/18/19 17:52:12         Desc: Main
                          Document Page 17 of 18


                                 Investors Tax-Free Fund VI, Inc., Puerto Rico
                                 Mortgage-Backed & U.S. Government Securities Fund,
                                 Inc., Tax-Free Puerto Rico Fund, Inc., Tax- Free Puerto
                                 Rico Fund II, Inc., and Tax-Free Puerto Rico Target
                                 Maturity Fund, Inc.




                                       17
Case:17-03283-LTS Doc#:8899 Filed:10/18/19 Entered:10/18/19 17:52:12        Desc: Main
                          Document Page 18 of 18



                                  SEPULVADO, MALDONADO & COURET

                                  By: /s/ Albéniz Couret-Fuentes
                                  Albéniz Couret-Fuentes
                                  USDC-PR Bar No. 222207
                                  304 Ponce de León Ave. – Suite 990
                                  San Juan, PR 00918
                                  Telephone: (787) 765-5656
                                  Facsimile: (787) 294-0073
                                  Email: acouret@smclawpr.com

                                  REED SMITH LLP

                                  /s/ C. Neil Gray
                                  Eric A. Schaffer (pro hac vice)
                                  Luke A. Sizemore (pro hac vice)
                                  225 Fifth Avenue, Suite 1200
                                  Pittsburgh, PA 15222
                                  Telephone: (412) 288-3131
                                  Facsimile: (412) 288-3063
                                  Email: eschaffer@reedsmith.com
                                  Email: lsizemore@reedsmith.com

                                  C. Neil Gray (pro hac vice)
                                  599 Lexington Avenue
                                  New York, NY 10022
                                  Telephone: (212) 521-5400
                                  Facsimile: (212) 521-5450
                                  Email: cgray@reedsmith.com

                                  Counsel to The Bank of New York Mellon,
                                  as fiscal agent




                                       18
